DETAILED ACTION
The amendment was received 11/12/21. Claims 1-20 are pending.
Claim Objections
Claims 11-13 are objected to because of the following informalities:
Claim 11, last line’s “the plurality of pieces of distance information” is objected for truncating “a plurality of pieces of corresponding distance information” in claim 11, lines 3,4.
Thus, claims 12 and 13 are objected for depending on claim 11. 
Further regarding claim 12, lines 3,4’s “the corresponding distance information” is objected for truncating said “a plurality of pieces of corresponding distance information”.
Further regarding claim 13, line 3,4’s “the corresponding distance information” is objected for truncating said “a plurality of pieces of corresponding distance information”.


  Appropriate correction is required.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Thus, 35 USC 112(f) is NOT invoked in claims 1-20. 
The claimed “detecting” (as in “detecting a specific shape subject” in claim 20 including claim 1, line 4) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1-3 are applicable:
BRITISH DICTIONARY DEFINITIONS FOR DETECT
detect
verb (tr)
1	to perceive or notice: to detect a note of sarcasm
2	to discover the existence or presence of (esp something likely to elude observation): to detect alcohol in the blood
3	to extract information from (an electromagnetic wave)

The claimed “information” (as in “extracting, from the generated distance information, distance information” in claim 20, line 5 and claim 1) is interpreted in light of applicant’s disclosure, fig. 4A: “INFORMATION”, and definition thereof via Dictionary.com, definitions 8 and 6:
information
noun
8	Computers.
a	important or useful facts obtained as output from a computer by means of processing input data with a program:
Using the input data, we have come up with some significant new information.
b.	data at any stage of processing (input, output, storage, transmission, etc.).

BRITISH DICTIONARY DEFINITIONS FOR INFORMATION
information
noun
6	computing
a	the meaning given to data by the way in which it is interpreted
b	another word for data (def. 2)











The claimed “formed” (as in “a shape formed by the extracted distance information” in claim 20 and similarly in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 32-42 are equally applicable:
form
verb (used with object)
32	to construct or frame.
33	to make or produce.
34	to serve to make up; serve as; compose; constitute:
The remaining members will form the program committee.
35	to place in order; arrange; organize.
36	to frame (ideas, opinions, etc.) in the mind.
37	to contract or develop (habits, friendships, etc.).
38	to give form or shape to; shape; fashion.
39	to give a particular form or shape to; fashion in a particular manner:
Form the dough into squares.
40	to mold or develop by discipline or instructions:
The sergeant's job was to form boys into men.
41	Grammar.
a	to make (a derivation) by some grammatical change:
The suffix “-ly” forms adverbs from adjectives.
b	to have (a grammatical feature) represented in a particular shape:
English forms plurals in “-s”.
42	Military. to draw up in lines or in formation.















The claimed “calculating” (as in “calculatinga correction parameter” in claim 20, including claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
calculate
verb (used with object), cal·cu·lat·ed, cal·cu·lat·ing.
1	to determine or ascertain by mathematical methods; compute:
to calculate the velocity of light.
2	to determine by reasoning, common sense, or practical experience; estimate; evaluate; gauge.
3	to make suitable or fit for a purpose; adapt (usually used passively and with an infinitive):
His remarks were calculated to inspire our confidence.
4	Chiefly Northern U.S.
a.	to think; guess.
b.	to intend; plan.

The claimed “parameter” (as in “calculating a correction parameter” in claim 20, including claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
parameter
noun
1	Mathematics.
a	a constant or variable term in a function that determines the specific form of the function but not its general nature, as a in f(x) = ax, where a determines only the slope of the line described by f(x).
b	one of the independent variables in a set of parametric equations.
2	Statistics. a variable entering into the mathematical form of any distribution such 
that the possible values of the variable correspond to different distributions.
3	Computers. a variable that must be given a specific value during the execution of a program or of a procedure within a program.
4	Usually parameters. limits or boundaries; guidelines:
the basic parameters of our foreign policy.
5	characteristic or factor; aspect; element:
a useful parameter for judging long-term success.






BRITISH DICTIONARY DEFINITIONS FOR PARAMETER
parameter
noun
1	one of a number of auxiliary variables in terms of which all the variables in an implicit functional relationship can be explicitly expressed: See parametric equations
2	a variable whose behaviour is not being considered and which may for present purposes be regarded as a constant, as y in the partial derivative ∂f(x,y)/∂ x
3	statistics a characteristic of the distribution of a population, such as its mean, as distinct from that of a sample: Compare statistic
4	informal any constant or limiting factor: a designer must work within the parameters of budget and practicality

CULTURAL DEFINITIONS FOR PARAMETER
parameter
A quantity or number on which some other quantity or number depends. An informal example is, “Depending on the traffic, it takes me between twenty minutes and an hour to drive to work”; here, “traffic” is the parameter that determines the time it takes to get to work. In statistics, a parameter is an unknown characteristic of a population — for example, the number of women in a particular precinct who will vote Democratic.

wherein “variable” is defined:
variable
adjective
1	apt or liable to vary or change; changeable:
variable weather;
variable moods.
2	capable of being varied or changed; alterable:
a variable time limit for completion of a book.
3	inconstant; fickle:
a variable lover.
4	having much variation or diversity.
5	Biology. deviating from the usual type, as a species or a specific character.
6	Astronomy. (of a star) changing in brightness.
7	Meteorology. (of wind) tending to change in direction.
8	Mathematics. having the nature or characteristics of a variable.
noun
9	something that may or does vary or change; a variable feature or factor.
10	Mathematics, Computers.
a	a quantity or function that may assume any given value or set of values.
b	a symbol that represents this.





BRITISH DICTIONARY DEFINITIONS FOR VARIABLE
variable
adjective
1	liable to or capable of change: variable weather
2	(of behaviour, opinions, emotions, etc) lacking constancy; fickle
3	maths having a range of possible values
4	(of a species, characteristic, etc) liable to deviate from the established type
5	(of a wind) varying its direction and intensity
6	(of an electrical component or device) designed so that a characteristic property, such as resistance, can be varied:variable capacitor
noun
7	something that is subject to variation
8	maths
a	an expression that can be assigned any of a set of values
b	a symbol, esp x, y, or z, representing an unspecified member of a class of objects, numbers, etc: See also dependent variable, independent variable
9	logic a symbol, esp x, y, z, representing any member of a class of entities
10	computing a named unit of storage that can be changed to any of a set of specified values during execution of a program
11	astronomy See variable star
12	a variable wind
13	(plural) a region where variable winds occur

	The claimed “correction” (as in “a correction parameter” in claim 20, 
including claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “something offered or substituted for an error” is “taken” for the meaning for the claimed “correction” under MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR CORRECTION
correction
noun
2	something offered or substituted for an error; an improvement.











The claimed “for” (as in “correcting the generated distance information using the calculated correction parameter for reducing an effect of temporal errors” in claim 20, including claim 1) is interpreted in light of applicant’s disclosure and drawing of fig. 4D, emphasis added:
“[0063] In step S442, the matching level of the distance information corrected using the estimated image-side change amount is evaluated. If the matching level is equal to or more than a threshold value and it is judged that the corrected distance information is sufficiently close to the line segment or the known shape (YES in step S442), it is determined that the current final image-side change amount is calculated as the correction parameter, and the processing proceeds to step S444 of entire distance information correction processing. On the other hand, if the matching level is lower than the threshold value and it is judged that there is a significant difference from the line segment or the known shape (NO in step S442), the processing proceeds to step S443 in which the image-side change amount is adjusted to reduce the difference. Further, it is also possible to make a judgement to perform the entire distance information correction processing in step S444 if an adjustment of the image-side change amount no longer improves the matching level. Similarly, the judgment can be made if the amount of update of the image-side change amount becomes sufficiently small. In the cases where there is a plurality of line segments (known shapes), it is desirable to consider all the matching levels in setting the threshold value or in judging the presence/absence of improvement. For example, optimization can be performed with each known shape weighted based on information such as the amount of change in distance, the number of pixels, and reliability. Further, the number of times steps S441 to S443 are to be repeated can be predetermined, and the processing can proceed to step S444 if steps S441 to S443 are repeated the predetermined number of times.

“[0068] As described above, the distance information generation unit 110 in the present exemplary embodiment detects a known-shape subject such as a line segment from the image signal S1 for detection and estimates the image-side change amount using the object distance information about the corresponding region to adjust the known-shape subject such as a line segment. The image-side change amount is used so that temporal error caused by a change in the relationship between the image forming optical system 201 and the image sensor 1010 that is likely to be generated by external environments such as heat and vibration is reduced to increase the accuracy of the distance information and the object distance information. Further, correction can be performed in one frame, and the error is correctable even if the error is significant. The image-side change amount is estimated to enable correction of not only a partial portion but also the entire region of the simultaneously-acquired distance information.”




and definition thereof via Dictionary.com wherein “in such a way or manner at the same time that results in” is “taken” as the meaning of the claimed “for” under MPEP 2111.01 III, emphasis added:
for
preposition
1	with the object or purpose of:
to run for exercise.
2	intended to belong to, or be used in connection with:
equipment for the army;
a closet for dishes.
3	suiting the purposes or needs of:
medicine for the aged.

4	in order to obtain, gain, or acquire:
a suit for alimony;
to work for wages.
5	(used to express a wish, as of something to be experienced or obtained):
O, for a cold drink!
6	sensitive or responsive to:
an eye for beauty.
7	desirous of:
a longing for something;
a taste for fancy clothes.
8	in consideration or payment of; in return for:
three for a dollar;
to be thanked for one's efforts.
9	appropriate or adapted to:
a subject for speculation;
clothes for winter.
10	with regard or respect to:
pressed for time;
too warm for April.
11	during the continuance of:
for a long time.
12	in favor of; on the side of:
to be for honest government.
13	in place of; instead of:
a substitute for butter.
14	in the interest of; on behalf of:
to act for a client.
15	in exchange for; as an offset to:
blow for blow;
money for goods.
16	in punishment of:
payment for the crime.
17	in honor of:
to give a dinner for a person.
18	with the purpose of reaching:
to start for London.
19	contributive to:
for the advantage of everybody.
20	in order to save:
to flee for one's life.
21	in order to become:
to train recruits for soldiers.
22	in assignment or attribution to:
an appointment for the afternoon;
That's for you to decide.

23	such as to allow of or to require:
too many for separate mention.
24	such as results in:
his reason for going.
25	as affecting the interests or circumstances of:
bad for one's health.
26	in proportion or with reference to:
He is tall for his age.
27	in the character of; as being:
to know a thing for a fact.
28	by reason of; because of:
to shout for joy;
a city famed for its beauty.
29	in spite of:
He's a decent guy for all that.
30	to the extent or amount of:
to walk for a mile.
31	(used to introduce a subject in an infinitive phrase):
It's time for me to go.
32	(used to indicate the number of successes out of a specified number of attempts):
The batter was 2 for 4 in the game.

wherein “such” is defined:
adverb
8	so; very; to such a degree:
such pleasant people.
9	in such a way or manner.

wherein “as” is defined:
conjunction
5	(used correlatively after an adjective or adverb preceded by an adverbial phrase, the adverbial as, or another adverb) to such a degree or extent that:
It came out the same way as it did before. You are as good as you think you are.
6	(without antecedent) in the degree, manner, etc., of or that:
She's good as gold. Do as we do.
7	at the same time that; while; when:
as you look away.
8	since; because:
As you are leaving last, please turn out the lights.
9	though:
Questionable as it may be, we will proceed.
10	with the result or purpose:
He said it in a voice so loud as to make everyone stare.
11	Informal. (in dependent clauses) that:I don't know as I do.
12	Midland and Southern U.S. and British Dialect. than.

The claimed “time-series” (as in “signals captured in time-series” in claim 11) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com
time series
noun
1	a set of observations, results, or other data obtained over a period of time, usually at regular intervals:
Monthly sales figures, quarterly inventory data, and daily bank balances are all time series.










Response to Arguments
Applicant’s arguments, see remarks, page 8, filed 11/12/21, with respect to the claim objection of claims 1-20 in the Office action of 6/17/21, starting page 3 have been fully considered and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see remarks, pages 8,9 filed 11/12/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 in the Office action of 6/17/21, starting page 16, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Cohen et al. (US Patent App. Pub. No.: US 2012/0050488 A1) that teaches comparing a contour equivalent to shape, via fig. 5:82,84 contours equivalent or “corresponding” or identical in all essentials to shape, to a presumed shape in memory, fig. 1:46: MEM via Cohen:
“[0011] In another embodiment, the processor is configured to identify a contour in the electronic image corresponding to a presumed shape of the object, and to find distortion correction parameters by comparing the identified contour to the presumed shape.”







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences, as indicated in bold below, between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4 and claims 6-10 and 13, see Suggestions.
Claims 20 and 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Patent 2016/0248967 A1) in view of Cohen et al. (US Patent App. Pub. No.: US 2012/0050488 A1).  
Regarding claim 20, Sasaki teaches a method of controlling a distance information generation apparatus (the preamble does not serve to limit claim 20 given that the claimed “information” is “controlling a distance information generating apparatus” or controlling a computer), the method comprising: 

generating distance information (or “a defocus amount DEF”, cited below [0054]:1st Sentence, represented in fig. 4:S403: “CALCULATE IMAGE SHIFT AMOUNT”: fig. 6:606: “IMAGE SHIFT AMOUNT”, at a 1st iteration, and shown in fig. 6:605: “DEFOCUS AMOUNT”) using a plurality of image signals (or “analog pixel signals”, [0037]:3rd S, represented in fig. 1:106: “A/D CONVERTER”); 
detecting (via fig. 1:105: “IMAGE SENSOR UNIT”) a specific shape subject (or fig. 6:601: “OBJECT SURFACE”) using the image signals (said “analog pixel signals” represented in said fig. 1:106: “A/D CONVERTER”); 
extracting (via “the pupil-division phase difference detection method”, [0073]: 2nd S), from (with respect to iterations) the generated distance information (said or “a defocus amount DEF” represented in fig. 4:S403: “CALCULATE IMAGE SHIFT AMOUNT”: fig. 6:606: “IMAGE SHIFT AMOUNT”, at a 1st iteration, and shown in fig. 6:605: “DEFOCUS AMOUNT”), distance information (or another, at a 2nd iteration, of said “phase difference (shift amount)”, [0053]: 2nd S, via fig. 4:S403: “CALCULATE IMAGE SHIFT AMOUNT”: fig. 6:607: “IMAGE SHIFT AMOUNT”, via fig. 4:S404: “NO”) corresponding to the detected (said via fig. 1:105: “IMAGE SENSOR UNIT”) subject (said or fig. 6:601: “OBJECT SURFACE”); 





calculating (via “an average value….distance”, [0069]) a correction (via fig. 3:312: “DISTANCE MAP CORRECTOR”) parameter (via “operations” “parameters”) by comparing (via “difference detection”) a shape (or a “shape”: in fig. 7A) formed (in said “difference”) by the extracted (said via “the pupil-division phase difference detection method”) distance information (said or another, at a 2nd iteration, of said “phase difference (shift amount)” via fig. 4:S403: “CALCULATE IMAGE SHIFT AMOUNT”: fig. 6:607: “IMAGE SHIFT AMOUNT”, via fig. 4:S404: “NO”) and a shape (said or a “shape”: in fig. 7A) at a plurality of points (via “three-point interpolation”, [0052]), whose shape (said or a “shape”: in fig. 7A) information (“                        
                            x
                        
                    ”) is previously (via to be “deleted” “defocus amount DEF”, i.e., “as the object distance”, comprising:
“                        
                            D
                            E
                            F
                            =
                            K
                            X
                            ∙
                            P
                            Y
                            x
                        
                    			(6)”
wherein “                        
                            x
                        
                    ” is said “phase difference (shift amount)”,  by fig. 3:312: “DISTANCE MAP CORRECTOR” that “deletes”) stored (via a stored output via “stro…e…output” via an understood stored output of to be said “deleted” “                        
                            x
                        
                    ” comprising a “storage device”) from  a memory (or “RAM 103” “used” to store “output from each operation block” corresponding to said “storage device”); and 

correcting (via said “replaces” via said fig. 3:312: “DISTANCE MAP CORRECTOR”) the generated distance information (said or “a defocus amount DEF”, represented in fig. 4:S403: “CALCULATE IMAGE SHIFT AMOUNT”: fig. 6:606: “IMAGE SHIFT AMOUNT”, at a 1st iteration, and shown in fig. 6:605: “DEFOCUS AMOUNT”) using the calculated correction parameter (said via said “periphery” “parameters” as indicated in equations (1)-(6) in page 3, for said “average value” as replacements) for reducing an effect of temporal errors (via:
“[0037] The image sensor unit 105 includes an image sensor such as a CCD sensor or a CMOS sensor and its drive circuit.  The image sensor has a specific configuration described later.  The image sensor unit 105 captures (performs photoelectric conversion of) the object image formed on the image sensor by the 
image capturing optical system 104 to generate analog pixel signals and output these signals to an A/D converter 106.  The A/D converter 106 converts the analog pixel signals into digital pixel signals and outputs these signals as image data to a RAM 103 that temporarily stores the data.  An image processor 107 performs, on the image data read out from the RAM 103, various image processes such as white balance, color interpolation, scaling and filtering to produce output image data.  The image processor 107 also serves as a distance information producing apparatus that produces a distance map by a pupil-division phase difference detection method using the pixel images from the image sensor unit 105 and produces a reliability map (reliability information) for the distance map.  The image processor 107 further performs a process to correct the distance map.  The processes performed by the image processor 107 as the distance information producing apparatus will be described later.”;

“[0039] The ROM 102 is a rewritable nonvolatile memory and stores, in addition to the computer program, parameters required for the operations of the respective operation blocks and others.  The RAM 103 is a rewritable volatile memory and is used as a temporary storage area of data output from each operation block.”;











“[0052] Next, the distance map producer 301 performs three-point interpolation expressed by following expressions (2) to (5) to calculate a shift amount x in a unit smaller than one sub pixel and which gives a minimum value C(x) of the correlation value continuously changing. SLOP represents a correlation value slope that becomes larger as a change amount of the correlation value (that is, of the degree of correlation) becomes larger, and MAX(a, b) represents a larger one of a and b.

x=kj+D/SLOP  (2)
C(x)=C(kj)−|D|  (3)
D=[C(kj−1)−C(kj+1)]/2  (4)
SLOP=MAX[C(kj+1)−C(kj),C(kj−1)−C(kj)]  (5)”;

“[0053] In this manner, the shift amount x that gives the minimum correlation value C(x) in the unit (accuracy) smaller than one sub pixel is estimated.  The distance map producer 301 selects the shift amount x calculated by using expression (2) as the phase difference (shift amount) between the A- and B-image signals.
[0054] Next, the distance map producer 301 calculates a defocus amount DEF with respect to a predetermined imaging surface of the image capturing optical system 104 by using following expression (6) and the shift amount x calculated by using expression (2).
                        
                            D
                            E
                            F
                            =
                            K
                            X
                            ∙
                            P
                            Y
                            x
                        
                    					(6))”;

“[0058] The distance map producer 301 sets the defocus amount DEF thus 
calculated as the object distance with respect to the image surface 604.” 






















“[0068] Specifically, the distance map corrector 312 deletes the object distance 
calculated by the distance map producer 301 in a divided area where the reliability in the reliability map is lower than a predetermined reliability (that divided area is hereinafter referred to as "a first area").  Then, the distance map corrector 312 replaces the deleted object distance by an object distance calculated by the distance map producer 301 in a divided area (hereinafter referred to as "a second area") that is located in a periphery of the first area and where the reliability is higher than the predetermined reliability.  It is desirable that, as the second area, a divided area whose 
luminance and hue are close to those in the first area be selected.
[0069] In addition, as the object distance in the first area replaced by the object distance in the second area, for example, an object distance closest to the object distance in the first area or an average value of the object distances in a plurality of the second areas may be used.”

wherein “delete” is defined via Dictionary.com, emphasis added
BRITISH DICTIONARY DEFINITIONS FOR DELETE
delete
verb
1	(tr) to remove (something printed or written); erase; cancel; strike out

wherein “written” is defined, emphasis added:
BRITISH DICTIONARY DEFINITIONS FOR WRITE
write
verb writes, writing, wrote or written
17	computing to record (data) in a location in a storage device: Compare read1 (def. 16); and

“[0073] Embodiment 1 described the case where the image processor 107 produces the reliability map by using one of the A-image signal, the B-image signal and the reconstructed image signal as the reference image signal.  However, the A- and B-image signals acquired in a marginal image height area by using the pupil-division phase difference detection method have asymmetry (difference in shape) therebetween due to vignetting, which may cause difference in their contrasts. A principle that causes the asymmetry between the A- and B-image signals in the marginal image height area will be described later.”

wherein “detection” is defined, emphasis added:
BRITISH DICTIONARY DEFINITIONS FOR DETECT
detect
verb (tr)
3	to extract information from (an electromagnetic wave)).  


Sasaki does not teach when considered as a whole, as indicated in bold above, the claimed:
“calculating  a correction parameter by comparing 
“correcting the generated distance information using the calculated correction parameter for reducing an effect of temporal errors”.

















Cohen teaches the difference:
calculating (via fig. 6:98: “COMPUTE DISTORTION ERROR”) a correction parameter by comparing th S) st&3rd Ss) at a plurality of points (via “points…in…the object”, [0019], 2nd S), whose (a pronoun referring to the claimed specific shape subject) shape information is previously (with respect to time) stored from a memory (via “image stored in memory”) 
correcting (via fig. 6:104: “GENERATE NEW CALIBRATION”) the generated distance information (via fig. 9:90: “CALIBRATE LENS DISTORTION FOR INITIAL EFL, CENTER” wherein “EFL” is equivalent focal length or distance) using the calculated correction parameter for reducing (via “minimize an error” mapped to fig. 6:100: “ERROR>THRESHOLD?”) an effect of temporal errors (or “time to time…error” via Cohen:
“[0019] In typical machine vision systems, a processor identifies certain features in an electronic image of an object of interest, and then processes these features in order to extract characteristics of the object. For example, in a pattern-based three-dimensional (3D) mapping system, patterned illumination is projected onto an object, and the processor uses the locations of points in the pattern appearing in an image of the object in order to compute a 3D map of the object. Typically, the processor compares the location of each point in the pattern to a corresponding reference location, and uses the offset to calculate the depth coordinates by triangulation.”;






“[0023] In other embodiments, the characteristic structure that is superimposed by the optics comprises a certain distortion that is imposed on the optical image by the objective optics. In other words, the pattern in this case is embodied in the locations of points in the optical image itself, relative to their corresponding locations in a reference image (which may be either a reference image stored in memory or the second image in a stereo pair)[, and the processor detects the deviation in the alignment of the objective optics by identifying changes in the distortion. Typically, in these embodiments, the objective optics are designed intentionally with known, strong distortion, which is then corrected by the processor by applying a suitable correction function to the electronic image using. Deviations in the alignment cause changes in the distortion, which are detected the processor. The processor finds the new deviation parameters by updating the correction function to correct for the changed distortion.”; 

“[0044] Processor 44 finds the matrix F and the coefficients a.sub.mn and b.sub.mn by a process of optimization, which seeks to minimize an error function of the form:

error ( EFL , center ) = min F .SIGMA. k p i ' k .tau. Fp j ' k .alpha. ( 3 ) ##EQU00002##

wherein a is a positive number and |F|=1, and wherein p i ' k = ( x i ' k y i ' k 1 ) ##EQU00003##

represents the point coordinates following correction. (If a=2, F can be found by robust least-squares approach.) Once the optimal coefficients are found, they can be used to correct the image point coordinates in order to create an accurate depth map. Processor 44 tests the result of equation (3) from time to time during operation of device 22 in order to verify that the error remains within acceptable bounds. An increase in the error may indicate that a deviation has occurred in the alignment of optics 38.”; and

“[0050] Alternatively, processor 44 may use aspects of the content of the scene to infer the distortion parameters (such as EFL and lens center). This sort of content-based technique can be applied to images captured from a single viewpoint without resort to epipolar geometries. In such embodiments, processor 44 analyzes the digital-image to extract contours in the image that correspond to objects in the scene that are presumed to have known, characteristic shapes, such as straight lines, circles, right angles and/or planar surfaces. After identifying candidate objects having the desired properties, the processor finds the distortion correction parameters by comparing the extracted contours to the presumed shapes, and specifically by finding the distortion correction parameters that best transform the contours in the image into the presumed object shapes. The distortion can be expressed in terms of a parametric model, as explained above, and the search for the distortion parameters can be performed using optimization techniques that are known in the art.”).


Thus, one of ordinary skill in “parallax” or stereo pair imaging, as indicated in Cohen:
“[0027] System 20 and the elements of device 22 are shown here by way of example, in order to illustrate how the principles of the present invention relating to detection of deviations from alignment can be used in a specific machine vision application. These principles, however, are in no way limited to pattern-based 3D mapping and may similarly be applied in other types of 3D mapping, as well as in other machine vision and electronic imaging systems in which precise alignment is a matter of concern. These principles may be applied in substantially any imaging system that uses parallax, including even single-camera systems in which the camera is translated to take several pictures in a row. "Alignment," in the context of the present patent and in the claims, refers to the spatial and optical relations between an image sensor and objective optics that focus optical radiation onto the image sensor, including (but not limited to) the effective focal length of the optics and decentering, i.e., transverse displacement of the optics relative to the image sensor.”; and

Sasaki’s pairing of fig. 2:203,204 comprising parallax;

can modify Sasaki’s teaching of the “an average value” of distances of the parallax image pair with Cohen’s teaching of said fig. 6:98: “COMPUTE DISTORTION ERROR” by:
a)	programming via memory Sasaki’s fig. 1:107: “IMAGE PROCESSOR” with Cohen’s fig. 6 of distortion correction;
b)	correcting for lens-sensor-shift distortion in each of Sasaki’s fig. 3:302,303;
c)	computing the average value distance, represented in Sasaki’s fig. 3:312: “DISTANCE MAP CORRECTOR” of the image pair based on the programed lens-sensor-shift distortion correction; and
d)	recognizing that the modification is predictable or looked forward to because the modification corrects for lens-shift distortion for “any imaging system that uses parallax”, Cohen, cited above, such as said image pair obtaining a corrected average distance.

Regarding claim 1, claim 1 is rejected the same as claim 20. Thus, argument presented in claim 20 is equally applicable to claim 1. Accordingly, Sasaki as combined above with Cohen teaches a distance information generation apparatus comprising: 
one or more processors (fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination of Cohen, for said parameters); and 
a memory (fig. 1:103: “RAM” for said parameters such as said “defocus amount DEF” to be said “deleted”) storing instructions which, when the instructions are executed by the one or more processors (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination), cause the distance information generation apparatus (fig. 1:100: “DIGITAL CAMERA”) to function as: 
a generation unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) configured to generate distance information (all data of fig. 4 is distance information) using a plurality of image signals (or “A- and B-image signals 302 and 303”, [0045]); 
a detection unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) configured to detect (or calculate or extract) a specific shape subject (fig. 6:601:“OBJECT SURFACE”) using the (AB) image signals;




an extraction unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) configured to extract (via looping back in fig. 4 from the first calculation of the object surface), from the distance information generated by the generation unit (and thus looping back), distance information (all data of fig. 4 upon looping back) corresponding to the subject (surface) detected (or calculated or extracted) by the detection unit; 
a calculation unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) configured to calculate (said “an average value”) a correction parameter by comparing (represented as said “an average value…distance” as modified via the combination) a shape (or said difference thereof) formed by the (looping-back) distance information (of fig. 4 stored and to be said “deleted”) extracted by the extraction unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) and a shape (of said difference) at a plurality of points (via said three-point interpolation) , whose shape information is previously stored (said “defocus amount DEF” of fig. 4:S403: “CALCULATE IMAGE SHIFT AMOUNT” used to calculate said “defocus amount DEF” to be said “deleted” and said “replaced” by said peripheral, as indicated in fig. 2A, parameters) from a memory (said fig. 1:103: “RAM”)


a correction unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) configured to correct (or replace via said parameters and fig. 3: 312: “DISTANCE MAP CORRECTOR”)the distance information (of fig. 4 represented in fig. 3 as 301: “DISTANCE MAP PRODUCER”) generated by the generation unit (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR”, as modified via the combination) using the correction parameter calculated by the calculation unit for reducing an effect of temporal errors (represented as said “an average value…distance” as modified via the combination).  
Based on the above, Sasaki before being combined does not teach, as indicated in bold above, as a whole:
“a calculation unit configured to calculatea correction parameter by comparing a shape formed by the distance information extracted by the extraction unit and a shape”; and 
“a correction unit configured to correctusing the correction parameter calculated by the calculation unit for reducing an effect of temporal errors”.  



As discussed in the rejection of claim 20, Cohen teaches:
a calculation unit configured to calculatea correction parameter by comparing a shape formed by the distance information extracted by the extraction unit and a shape at a plurality of points , whose shape information is previously stored from a memory 
a correction unit configured to correctusing the correction parameter calculated by the calculation unit for reducing an effect of temporal errors.  












As discussed in the rejection of claim 20, one of ordinary skill in “parallax” or stereo pair imaging, as indicated in Cohen and Sasaki’s pairing of fig. 2:203,204 comprising parallax can modify Sasaki’s teaching of the “an average value” of distances of the parallax image pair with Cohen’s teaching of said fig. 6:98: “COMPUTE DISTORTION ERROR” by:
a)	programming via memory Sasaki’s fig. 1:107: “IMAGE PROCESSOR” with Cohen’s fig. 6 of distortion correction;
b)	correcting for lens-sensor-shift distortion in each of Sasaki’s fig. 3:302,303;
c)	computing the average value distance, represented in Sasaki’s fig. 3:312: “DISTANCE MAP CORRECTOR” of the image pair based on the programed lens-sensor-shift distortion correction; and
d)	recognizing that the modification is predictable or looked forward to because the modification corrects for shift distortion for “any imaging system that uses parallax”, Cohen, cited above, such as said image pair obtaining a corrected average distance.









Regarding claim 2, Sasaki as combined teaches the distance information generation apparatus according to claim 1, further comprising a memory (fig. 1:102,103,108 as modified via the combination of Cohen) configured (or set-up or enabled or made able by providing 1:102,103,108) to store the correction parameter (represented as said “an average value…distance” as modified via the combination) calculated (or extracted or detected) by the calculation unit (fig. 1:101,107 as modified by the combination), 
wherein the correction unit (via fig. 3:312: “CORRECTOR”) corrects, using the correction parameter stored in the memory, the distance information (of fig. 4) generated by the generation unit (said 101,107).  













Regarding claim 3, Sasaki as combined teaches the distance information generation apparatus according to claim 1, wherein the calculation unit (said 101,107 as modified via the combination) calculates the correction parameter (represented as said “an average value…distance” as modified via the combination) with which a shape (as shown in fig. 7A for a shape difference) formed at an object (fig. 6:601: “OBJECT SURFACE”) distance (as shown in fig. 6) by the distance information (of fig. 4) extracted (or calculated or detected) by the extraction unit (said 101,107 as modified via the combination) is corrected (in the context of “accuracy” of a calculated “correlation”) to become closer (via “a minimum correlation”) to a shape (as shown in fig. 7A for said shape difference) formed by the distance information (of fig. 4) corresponding to the (said surface) subject detected (i.e., calculated or extracted) by the detection unit (said 101,107 via:
“[0051] Expression (1) provides a minimum correlation value C(kj) at the shift 
amount k (=kj; j=1, 2, 3, .  . . ) at which a degree of correlation between the paired pixel value data becomes highest.  FIG. 5 illustrates a relation between the shift amount k represented along a horizontal axis and the correlation value C(k) represented along a vertical axis, as an example of a calculation result of expression (1).  At the shift amount k (=kj=2) at which the degree of correlation between the A- and B-image signals, the correlation value C(k) becomes minimum.”

[0053] In this manner, the shift amount x that gives the minimum correlation value C(x) in the unit (accuracy) smaller than one sub pixel is estimated.  The distance map producer 301 selects the shift amount x calculated by using expression (2) as the phase difference (shift amount) between the A- and B-image signals.).  





Regarding claim 4, Sasaki as combined teaches the distance information generation apparatus according to claim 1, wherein the calculation unit (101,107 as modified via the combination) calculates the correction parameter (said parameters of said combination) to be applied to the distance information (of fig. 4) by comparing (represented as said “an average value…distance” as modified via the combination) a shape (represented as said “an average value…distance” as modified via the combination) formed at an object distance (as shown in fig. 6) by the distance information (of fig. 4) extracted by the extraction unit (101,107 as modified via the combination) with a shape (represented as said “an average value…distance” as modified via the combination) formed by the distance information (of fig. 4) corresponding to the subject (surface) detected (or calculated) by the detection unit (101,107 as modified via the combination).  
Regarding claim 5, Sasaki as combined teaches the distance information generation apparatus according to claim 1, wherein the specific (surface) subject detected (or calculated or extracted) by the detection unit (101,107) is a (dashed) line segment (as shown in fig. 7A).  







Regarding claim 6, Sasaki as combined teaches the distance information generation apparatus according to claim 1, wherein the calculation unit (101,107 as modified via the combination) estimates a value (such that the value “is estimated”) of the correction parameter (said parameters of said combination) by evaluating linearity (as shown in fig. 5 connecting the dots with lines) of the distance information (of fig. 4 as shown in fig. 7A) extracted by the extraction unit (101,107 as modified via the combination) at an object distance (as shown in fig. 6 via:	
“[0053] In this manner, the shift amount x that gives the minimum correlation value C(x) in the unit (accuracy) smaller than one sub pixel is estimated.  The distance map producer 301 selects the shift amount x calculated by using expression (2) as the phase difference (shift amount) between the A- and B-image signals.” ).  

Regarding claim 7, Sasaki as combined teaches the distance information generation apparatus according to claim 1, 
wherein the distance information (of fig. 4) generated by the generation unit (101,107 as modified via the combination) is a defocus (via fig. 6:605: “DEFOCUS AMOUNT”) map (fig. 3:301: “DISTANCE MAP”), and 
wherein the calculation unit (101,107 as modified via the combination) estimates an image-side change amount (such that the amount “is estimated”, cited in the rejection of claim 6) indicating an amount of change (via said difference) in the distance information (of fig. 4) on an image side (or said surface under imaging) due to a positional (focusing) relationship (as shown in fig. 6) between an image forming optical system (fig. 1:104) and an image sensor (fig. 1:105) by which first and second image signals (of fig. 7A) are captured, and calculates the correction parameter (said parameters of the combination).  
Regarding claim 8, Sasaki as combined teaches the distance information generation apparatus according to claim 7, wherein the (estimated) image-side change amount is a shift component (via fig. 6: “IMAGE SHIFT AMOUNT”) of the image forming optical system (as shown in fig. 6) and the image sensor (fig. 1:105) from one of or a plurality of an x-direction default (automated controller) position, a y- direction default (or auto-controller) position, and a z-direction default (or auto-control) position (as shown in the coordinate system of fig. 2A).  















Regarding claim 9, Sasaki as combined teaches the distance information generation apparatus according to claim 7, wherein the image-side (or surface) change (or shift) amount is a rotation component (or “an oblique 45-degree direction” or “an oblique 135-degree direction”) of the image forming optical system (of fig. 6 represented in fig. 1 as 104: “OPTICAL SYSTEM”) and the image sensor (fig. 1:105: “IMAGE SENSOR UNIT”) from one of or a plurality of an x-axial direction default (auto-controller-focus) position, a y-axial direction default (auto-controller) position, and a z-axial direction default (auto-controller) position (via the coordinate system of fig. 2A via:  
“[0043] An image sensor 700 may be used which has a pixel structure illustrated 
in FIG. 2C.  In this image sensor 700, each of multiple pixels 706 two-dimensionally arranged has a microlens and four sub pixels (horizontal two pixels and vertical two pixels) 701, 702, 703 and 704 disposed behind the microlens 705.  Producing an A-image signal by adding together outputs from the sub pixels 701 and 703 and producing a B-image signal by adding together outputs from the sub pixels 702 and 704 enables producing, as well as the image sensor 200, the A- and B-image signals having a parallax in the horizontal direction.  Alternatively, producing an A-image signal by adding together the outputs from the sub pixels 701 and 702 and producing a B-image signal by adding together the outputs from the sub pixels 703 and 704 enables producing the A- and B-image signals having a parallax in the vertical direction.  
Furthermore, producing an A-image signal by using the output from the sub pixel 701 and producing a B-image signal by using the output from the sub pixel 704 enables producing the A- and B-image signals having a parallax in an oblique 45-degree direction.  Moreover, producing an A-image signal by using the output from the sub pixel 702 and producing a B-image signal by using the output from the sub pixel 703 enables producing the A- and B-image signals having a parallax in an oblique 135-degree direction.”).

Regarding claim 10, Sasaki as combined teaches the distance information generation apparatus according to claim 7, wherein the (estimated) image-side (or surface) change amount is a change (via the control of fig. 1:101) in a focal length (via fig. 6: “F-NUMBER”) of the image forming optical system (as shown in fig. 6).  


Regarding claim 11, Sasaki as combined teaches the distance information generation apparatus according to claim 1, 
wherein the generation unit (101,107 as modified via the combination) generates a plurality of pieces of corresponding distance information (of said loop) using a plurality of sets of first and second image signals (as shown in fig. 7A) captured in time-series (in the context of frequency as shown in fig. 15,17,18,19,20), and 
wherein the correction unit (101,107 as modified via the combination) uses a shared (given “a network” cited in the rejection of claim 15) correction parameter (or “ROM…parameters…for…RAM”) stored (via “stores”) in a memory (said ROM) with respect to (via “operations” generating) the plurality of pieces (for said loop) of distance information (fig. 4 via:
“[0039] The ROM 102 is a rewritable nonvolatile memory and stores, in addition to the computer program, parameters required for the operations of the respective operation blocks and others. The RAM 103 is a rewritable volatile memory and is used as a temporary storage area of data output from each operation block.”).  










Regarding claim 12, Sasaki as combined teaches the distance information generation apparatus according to claim 11, 
wherein the generation unit (101,107 as modified via the combination) sequentially (via “cycles”) generates (via said frequency) the corresponding distance information (of fig. 4) using the first and second image signals (of fig. 7A) sequentially (or cyclically) acquired (resulting is said frequency thereof wherein said frequency is defined:
frequency
noun, plural fre·quen·cies.
1	Also fre·quence. the state or fact of being frequent; frequent occurrence:
We are alarmed by the frequency of fires in the neighborhood.
2	rate of occurrence:
The doctor has increased the frequency of his visits.
3	Physics.
a	the number of periods or regularly occurring events of any given kind in unit of time, usually in one second.
b	the number of cycles or completed alternations per unit time of a wave or oscillation. 
Symbol: F; Abbreviation: freq.), and 

wherein each time a predetermined (whole) number (i.e., “ALL” in fig. 4:S404: “ALL”) of pieces of the distance information (of fig. 4) extracted by the extraction unit (101,107 as modified via the combination) are generated, the calculation unit (101,107 as modified via the combination) calculates (at any time) the correction parameter (or said parameters of the combination) and stores the calculated correction parameter in the memory.  
The combination does not teach “stores the calculated correction parameter in the memory”.
Sasaki teaches said stored parameters via said “ROM…parameters…for…RAM” cited in the rejection of claim 11.
Thus, one of ordinary skill in the art of storage can modify the ROM with said parameters of the combination by:
a)	storing said parameters of the combination into ROM; and
b)	recognizing that the modification is predictable or looked forward to because the modification is used to “maintain” said parameters even in the loss of “power” and is “used to save” said parameters of the combination from said “power” loss, wherein ROM is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR ROM
ROM
Short for read-only memory. Computer hardware that stores programs or data that cannot be added to, modified, or deleted. ROM does not require power to maintain its contents, and is often used to save instructions that enable the computer's operating system to communicate with other hardware.












Regarding claim 13, Sasaki as combined teaches the distance information generation apparatus according to claim 11, 
wherein the generation unit (101,107 as modified via the combination) sequentially (or cyclically) generates the corresponding distance information (of fig. 4) using the first and second image signals (of fig. 7A) sequentially (or cyclically) acquired (as shown in fig. 15), and 
wherein in a case where there is a change (via fig. 4:S403: “SHIFT”) in the distance information (of fig. 4) extracted by the extraction unit (101,107 as modified via the combination) and the change (or shift) is not less (i.e., greater than, “>”, as shown in fig. 18) than a reference (threshold) level (as shown in fig. 18: “THRESHOLD”), the calculation unit (101,107 as modified via the combination) newly calculates (in any case as indicated in Cohen’s fig. 6:100: “ERROR>THRESHOLD?”: “YES”:”NO” for Sasaki’s fig. 18: “WEIGHTED ADDITION”) the correction parameter (said parameters of the combination) and stores the newly-calculated correction parameter (said parameters of the combination) in the memory (for said parameters of the combination).  
The combination does not teach “stores the newly-calculated correction parameter in the memory”.
As discussed in the rejection of claims 11 and 12, Sasaki teaches said stored parameters via said “ROM…parameters…for…RAM” cited in the rejection of claims 11 and 12.


As discussed in the rejection of claim 12, one of ordinary skill in the art of storage can modify the ROM with said parameters of the combination by:
a)	storing said parameters of the combination into ROM; and
b)	recognizing that the modification is predictable or looked forward to because the modification is used to “maintain” said parameters even in the loss of “power” and is “used to save” said parameters of the combination from said “power” loss.
















Regarding claim 14, Sasaki as combined already teaches the distance information generation apparatus according to claim 1, wherein in a case (or instance or occurrence or event) where a plurality of subjects (or “a main object” and “a background object”) are (“both”) detected by the detection unit (101,107 as modified via the combination), the calculation unit (101,107 as modified via the combination) calculates (in any case or instance or occurrence or event) the correction parameter (said parameters of the combination) based on the distance information (for fig. 4) corresponding to each of the plurality of subjects and extracted (i.e., calculated or detected) by the extraction unit (101,107 as modified via the combination) and reliability (for “a reliability map” via:
“[0037] The image sensor unit 105 includes an image sensor such as a CCD sensor or a CMOS sensor and its drive circuit.  The image sensor has a specific configuration described later.  The image sensor unit 105 captures (performs photoelectric conversion of) the object image formed on the image sensor by the image capturing optical system 104 to generate analog pixel signals and output these signals to an A/D converter 106.  The A/D converter 106 converts the analog pixel signals into digital pixel signals and outputs these signals as image data to a RAM 103 that temporarily stores the data.  An image processor 107 performs, on the image data read out from the RAM 103, various image processes such as white balance, color interpolation, scaling and filtering to produce output image data.  The image processor 107 also serves as a distance information producing apparatus that produces a distance map by a pupil-division phase difference detection method using the pixel images from the image sensor unit 105 and produces a reliability map (reliability information) for the distance map.  The image processor 107 further performs a process to correct the distance map.  The processes performed by the image processor 107 as the distance information producing apparatus will be described later.”

[0119] Focusing the camera on a main object often causes a largely out-of-focus image of a background object located in front of or behind the main object.  In this case, in order to accurately detect both a small image shift amount between A- and B-images of the main object and a large image shift amount between A- and B-images of the background object, a method may be employed which calculates a correlation value between paired signals acquired by performing a band limitation by a filtering process on the A- and B-image signals.).

Cohen as already combined teaches claim 14 of:
wherein in a case (or instance or occurrence or event) where a plurality of subjects are detected (i.e., extracted via “extract…objects”) by the detection unit (fig. 1:22: a camera), the calculation unit (fig. 1:22: a camera) calculates the correction parameter based on the distance information (via said equivalent focal length or distance) corresponding to each of the plurality of subjects and extracted by the extraction unit (fig. 1:22: a camera) and reliability (via said correction parameter of the combination, represented in Cohen: fig. 6:104: “GENERATE NEW CALIBRATION” via:
 “[0050] Alternatively, processor 44 may use aspects of the content of the scene to infer the distortion parameters (such as EFL and lens center). This sort of content-based technique can be applied to images captured from a single viewpoint without resort to epipolar geometries. In such embodiments, processor 44 analyzes the digital-image to extract contours in the image that correspond to objects in the scene that are presumed to have known, characteristic shapes, such as straight lines, circles, right angles and/or planar surfaces. After identifying candidate objects having the desired properties, the processor finds the distortion correction parameters by comparing the extracted contours to the presumed shapes, and specifically by finding the distortion correction parameters that best transform the contours in the image into the presumed object shapes. The distortion can be expressed in terms of a parametric model, as explained above, and the search for the distortion parameters can be performed using optimization techniques that are known in the art.”).








Regarding claim 15, Sasaki as combined teaches the distance information generation apparatus according to claim 1, wherein the one or more processors (said fig. 1:101: “SYSTEM CONTROLLER” and 107: “IMAGE PROCESSOR” as modified via the combination) further cause the distance information generation apparatus (fig. 1:100: “DIGITAL CAMERA”) to function as an information transfer unit (or “computer”) configured to transfer the correction parameter (said parameters of the combination) stored in the memory to an external apparatus (or “separate computers or separate processors”)
	“[0137] Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits(e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s).  The computer may comprise one or 
more processors (e.g., central processing unit (CPU), micro processing unit MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions.  The computer executable instructions may be provided to the computer, for example, from a network or the storage medium.  The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like.”).

	The combination does not teach “transfer the correction parameter stored in the memory to an external apparatus”.
	

	As discussed in the rejection of claim 11, Sasaki teaches:
	configured to transfer (via fig. 1:109: a bus) the correction parameter stored in the memory (via said ROM: fig. 1:102) to an external (via “a network of separate computers or separate processors”, cited above [0137]) apparatus (via said RAM: fig. 1:103).
	As discussed in the rejection of claim 12, one of ordinary skill in the art of storage can modify the ROM with said parameters of the combination by:
a)	storing said parameters of the combination into ROM;
b)	using the bus circuit to transfer said parameters or set program variables of the combination to said network RAM;
c)	execute a program based on the set parameter variables stored in said network RAM; and
c)	recognizing that the modification is predictable or looked forward to because the modification is used to “maintain” said parameters even in the loss of “power” on said bus circuit and is “used to save” said parameters of the combination from said “power” loss of the circuit, wherein ROM is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR ROM
ROM
Short for read-only memory. Computer hardware that stores programs or data that cannot be added to, modified, or deleted. ROM does not require power to maintain its contents, and is often used to save instructions that enable the computer's operating system to communicate with other hardware.




	Regarding claim 16, Sasaki as combined teaches the distance information generation apparatus according to claim 1, further comprising a camera (fig. 1:100: “DIGITAL CAMERA”) configured to capture first and second image signals.  
	Regarding claim 17, Sasaki as combined teaches the distance information generation apparatus according to claim 16, wherein the camera (fig. 1:100: “DIGITAL CAMERA”) receives light rays transmitted through respective different pupil regions (“referred to as ‘pupil areas’”) of an image forming optical system and generates the first and second image signals (via:
	“[0041] FIG. 2A illustrates a pixel structure of the image sensor 200 in the image sensor unit 105 illustrated in FIG. 1.  The image sensor 200 includes multiple pixels 202 two-dimensionally arranged in a horizontal direction (x-axis direction) and a vertical direction (y-axis direction).  Each pixel 202 is constituted by a microlens 201 and paired sub pixels (photoelectric convertors) 203 and 204 disposed behind the microlens as illustrated in FIG. 2B.  In each of the multiple pixels 202, paired light fluxes coming from 
mutually different areas (hereinafter referred to as "pupil areas") in an exit pupil of the image capturing optical system 104 and passing through the microlens 201 form paired optical images (hereinafter respectively referred to as "an A-image" and "a B-image") on the paired sub pixels 203 and 204.  The paired sub pixels 203 and 204 in the respective pixels 202 photoelectrically convert the A- and B images to produce paired image signals (hereinafter respectively referred to as "an A-image signal" and "a B-image signal") for phase difference detection.”).  

	Regarding claim 18, Sasaki as combined teaches the distance information generation apparatus according to claim 16, wherein the camera (fig. 1:100: “DIGITAL CAMERA”) captures an image using first and second image sensors (or any one pixel as shown in fig. 2A) each corresponding to an image forming optical system different from each other to generate the first and second image signals (as shown in fig. 7A).  
	


		Regarding claim 19, Sasaki as combined teaches the distance information generation apparatus according to claim 1, wherein a focus position (as indicated in fig. 6: “F-NUMBER”) is automatically adjusted (via “focus control”) by operating one or both (fig. 2B:203,204 represented in fig. 6 as 604: “IMAGE SURFACE”) of an image forming optical system (fig. 1:104 as shown in fig. 6) and a sensor (said 203 or 204 or said image surface) of an image capturing apparatus (fig. 1:100 as shown in fig. 6), using the distance information (of fig. 4) acquired from the distance information generation apparatus (via:
	“[0038] A controller 101 is constituted by a CPU, MPU or the like and executes a 
computer program that is read out from a ROM 102 and developed in the RAM 103 
to control operations of respective operation blocks included in the camera 
100.  The controller 101 further performs focus control (control of movement of 
the focus lens) on a basis of a defocus amount of the image capturing optical 
system 104; the defocus amount is calculated by a defocus amount calculation 
process in the image processor 107.”).  













Suggestions

Applicant’s disclosure states, emphasis added:
“[0016 The present disclosure is directed to a distance information generation device that generates distance information from images of a plurality of different viewpoints acquired from image sensors and reduces the effect of temporal errors.”

	Claims 1-20 do claim “temporal errors” that are understood in view of applicant’s disclosure [0059] to be “heat, vibration or the like” represented as curves in fig. 6B:(i),(iii). Thus, the reduction thereof (via applicant’s fig. 4D:S443 appears to use the smallest changes, mapped to claims 7-10 and 13, of fig. 6B:(i)(ii) relative to fig. 6B:(ii):fig. 6A:dashed-line to find the smallest change, being the correction itself, as close as possible to fig. 6B(ii), via “line segment fitting” [0063] as shown in fig. 6C corresponding to claim 6) is not apparent wherein reduction can mean under the broadest reasonable interpretation, via Dictionary.com--to bring down to a smaller extent, size, amount, number, etc.--via said line fitting. 
Cohen (said US 2012/0050488) has also identified the same “temperature variations” [0020] problem as faced by applicant’s change of heat. Thus, a lack of applicant’s disclosed solution (applicant’s fig. 4D, 6A-6C: line-fitting mapped to claims 6 and 13) to temperature/heat in the claims is an indication of obviousness. Thus for an indication of non-obviousness, a difference among the solutions ought be identified: applicant’s figures 6A-6C?
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatesan et al. (WO 2012/013486 A1) is pertinent as teaching “correction parameters” by “comparing” “shape” corresponding to claim 20’s “a correction parameter by comparing” via abstract:
“A method for calibrating a multi-view three dimensional camera (4) having a time-of-flight camera (4) for generating a three dimensional depth map (6) through a 360 degree lens system (8), the method includes placing the camera (4) relative to a surrounding hollow body (10) of a known inner shape (12), generating the depth map (6) of the known inner shape (12) of the hollow body (10), comparing the depth map (6) with the known inner shape (12) to determine correction parameters (14) of the depth map (6).”

ABE RINJI (JP 2012-32349) with machine translation (STEREO CAMERA SYSTEM AND VEHICLE EQUIPPED WITH THE SYSTEM) is pertinent as teaching determining a “correction parameter” via “compared” “shape” “in advance” corresponding to claim 20’s “a correction parameter by comparing”, via the machine translation, 5th page, 2nd paragraph:
“Specifically, when the control device 40 determines the roll angle correction parameter θr, the pitch angle correction parameter θp, and the yaw angle correction parameter θy for the first image data, the variation amounts Δθr, Δθp, First image data is rotated using candidate values of a plurality of sets of roll angle correction parameter θr, pitch angle correction parameter θp, and yaw angle correction parameter θy that differ by Δθr, and the first image after each rotation The determination data corresponding to the shape of the casing of the second camera 20b included in the data is compared with reference data input in advance.”





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the temp examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667